Rush, Justice:
—I differ in opinion from the rest of the Court. I think that before the instrument is read, sealing and delivering should be proved. If, indeed, the witnesses were *97proved to be dead, or absent beyond the reach of the process of the Court, the proof of their hand-writing would, be admitted ; or, if that was not practicable, proof of the hand-writing of the obligor might be satisfactory. But these circumstances do not occur on the present occasion ; and as far as the testimony of Longsdorff goes, it is calculated to induce a belief that there was, in fact, no sealing and delivery of the instrument. It is not, therefore, proved as a deed ; and, in my opinion, it ought not to be left to the Jury as a memorandum.
A bill of exceptions was taken to the opinion of the Court, but never prosecuted.